       Case 1:18-cv-00176-CRK Document 90        Filed 05/21/20    Page 1 of 32




                                   Slip Op. 20-64

          UNITED STATES COURT OF INTERNATIONAL TRADE


 CHANGZHOU TRINA SOLAR ENERGY
 CO., LTD. ET AL.,

        Plaintiffs and Consolidated
        Plaintiffs,

 and

 JA SOLAR TECHNOLOGY YANGZHOU
 CO., LTD. ET AL.,

        Plaintiff-Intervenors,                      Before: Claire R. Kelly, Judge

 v.                                                 Consol. Court No. 18-00176
                                                    PUBLIC VERSION
 UNITED STATES,

        Defendant,

 and

 SOLARWORLD AMERICAS, INC. ET AL.,

        Defendant-Intervenor and
        Consolidated Defendant-
        Intervenors.


                             OPINION AND ORDER

[Sustaining in part and remanding in part the U.S. Department of Commerce’s final
determination in the fourth administrative review of crystalline silicon photovoltaic
cells, whether or not assembled into modules, from the People’s Republic of China.]

                                                                  Dated: May 13, 2020

Jonathan Michael Freed, Trade Pacific, PLLC, of Washington, DC, argued for
plaintiff, defendant-intervenor, and consolidated defendant-intervenor Changzhou
      Case 1:18-cv-00176-CRK Document 90        Filed 05/21/20   Page 2 of 32



Consol. Court No. 18-00176                                                  Page 2
PUBLIC VERSION

Trina Solar Energy Co., Ltd., and plaintiffs Trina Solar (Changzhou) Science &
Technology Co., Ltd. and Trina Solar (U.S.) Inc. With him on the briefs was Robert
George Gosselink.

Jeffrey S. Grimson, Mowry & Grimson, PLLC, of Washington, DC, for consolidated
plaintiffs and plaintiff intervenors JA Solar Technology Yangzhou Co., Ltd.,
Shanghai JA Solar Technology Co., Ltd. and JingAo Solar Co., Ltd. With him on the
briefs were Kristin H. Mowry, Jill A. Cramer, Sarah M. Wyss, and Bryan P. Cenko

Timothy C. Brightbill, Wiley Rein, LLP, of Washington, DC, argued for consolidated
plaintiff and defendant-intervenor SolarWorld Americas, Inc. With him on the briefs
were Laura El-Sabaawi, Usha Neelakantan, Stephen J. Obermeier, and Enbar
Toledano.

Tara K. Hogan, Assistant Director, argued for defendant. With her on the brief were
Joshua E. Kurland, Trial Attorney, Commercial Litigation Branch, Civil Division,
U.S. Department of Justice, of Washington, DC, Jeanne E. Davidson, Director, and
Joseph H. Hunt, Assistant Attorney General. Of Counsel on the brief was Mercedes
Morno, Senior Attorney, Office of the Chief Counsel for Trade Enforcement and
Compliance, U.S. Department of Commerce, of Washington, DC. Also appearing as
Of Counsel was Ian A. McInerney, U.S. Department of Commerce, of Washington,
DC.

      Kelly, Judge:   This consolidated action is before the court on motions for

judgment on the agency record filed by Changzhou Trina Solar Energy Co., Ltd.,

Trina Solar (Changzhou) Science & Technology Co., Ltd., Yancheng Trina Solar

Energy Technology Co., Ltd., Changzhou Trina Solar Yabang Energy Co., Ltd.,

Turpan Trina Solar Energy Co., Ltd., Hubei Trina Solar Energy Co., Ltd., and Trina

Solar (Hefei) Science & Technology Co., Ltd., (collectively, “Trina”); JA Solar

Technology Yangzhou Co., Ltd., Shanghai JA Solar Technology Co., Ltd. and JingAo

Solar Co., Ltd. (collectively, “JA Solar”); and SolarWorld Americas, Inc.
       Case 1:18-cv-00176-CRK Document 90         Filed 05/21/20   Page 3 of 32



Consol. Court No. 18-00176                                                     Page 3
PUBLIC VERSION

(“SolarWorld”).1 See [Trina’s] 56.2 Mot. J. Agency R., Feb. 15, 2019, ECF No. 41;

Consol. Pls.’ & Pl.-Intervenors’ 56.2 Mot. J. Agency R., Feb. 15, 2019, ECF No. 43;

SolarWorld’s Mot. J. Agency. R., Feb. 15, 2019, ECF No. 44.

      Trina, JA Solar, and SolarWorld challenge various aspects of the U.S.

Department of Commerce’s (“Commerce”) final determination in the fourth

administrative review of the antidumping duty (“ADD”) order covering crystalline

silicon photovoltaic cells, whether or not assembled into modules (“solar cells” or

“solar panels”), from the People’s Republic of China (“PRC” or “China”). See [Trina’s]

Memo. Supp. Mot. J. Agency R. Confidential Version, Feb. 15, 2019, ECF No. 42

(“Trina’s Br.”); [JA Solar’s] Memo. Supp. 56.2 Mot. J. Agency R., Feb. 15, 2019, ECF

No. 43-1; [SolarWorld’s] Memo. Supp. 56.2 Mot. J. Agency R. Revised Confidential

Version, Feb. 15, 2019, ECF No. 45 (“SolarWorld’s Br.”); see also Crystalline Silicon

Photovoltaic Cells, Whether or Not Assembled Into Modules, From the [PRC], 83 Fed.

Reg. 35,616 (Dep’t Commerce July 27, 2018) (final results of [ADD] admin. review

and final determination of no shipments; 2015–2016) (“Final Results”) and

accompanying Issues and Decisions Memo. for the [Final Results], A-570-979, (July

11, 2018), ECF No. 36-5 (“Final Decision Memo”); see also Initiation of [ADD] &

Countervailing Duty Admin. Reviews, 82 Fed. Reg. 10,457 (Dep’t Commerce Feb. 13,

2017) (“Initiation of Reviews”); Crystalline Silicon Photovoltaic Cells, Whether or Not



1 SolarWorld and Changzhou Trina Solar Energy Co., Ltd. also appear as defendant-

intervenors in this consolidated action.
       Case 1:18-cv-00176-CRK Document 90        Filed 05/21/20   Page 4 of 32



Consol. Court No. 18-00176                                                    Page 4
PUBLIC VERSION

Assembled Into Modules, From the [PRC], 77 Fed. Reg. 73,018 (Dep’t Commerce Dec.

7, 2012) (amended final determination of sales at less than fair value, and [ADD]

order) (“ADD Order”).

      For the reasons that follow, the court sustains Commerce’s decisions to include

zero quantity Thai import data when calculating surrogate values, derive surrogate

financial ratios using KCE’s unconsolidated financial statements, and value Trina’s

nitrogen inputs using Mexican import data. However, the court remands for further

explanation or reconsideration Commerce’s refusal to adjust Trina’s constructed

export price (“U.S. Price”) to account for a countervailed subsidy, as well as its

reliance on Maersk Line (“Maersk”) rate quotes to value Trina’s international freight

expenses.

                                 BACKGROUND

      On December 7, 2012, Commerce published its determination to issue an ADD

order on solar cells from the PRC. See generally ADD Order. On February 13, 2017,

in response to timely requests, Commerce initiated its fourth administrative review

of the ADD Order. See generally Initiation of Reviews. Commerce selected Trina as

the sole mandatory respondent for individual examination.2 See Resp’t Selection



2 Canadian Solar Inc. and Canadian Solar (USA) Inc. were also selected for individual

examination, but timely withdrew their request for administrative review, and
further requested Commerce rescind review of all Canadian Solar entities. See

                                                                  (footnote continued)
       Case 1:18-cv-00176-CRK Document 90          Filed 05/21/20   Page 5 of 32



Consol. Court No. 18-00176                                                      Page 5
PUBLIC VERSION

Memo. [for 2015–2016 ADD Admin. Review], PD 147, bar code 3571565-01 (May 12,

2017);3 Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled Into

Modules, From the [PRC], 83 Fed. Reg. 1,018 (Dep’t Commerce Jan. 9, 2018) (prelim.

results of [ADD] admin. review and prelim. determination of no shipments; 2015–

2016) (“Prelim. Results”) and accompanying Issues and Decisions Memo. for the

[Prelim. Results] at 2–3, A-570-979, PD 363, bar code 3657733-01 (Jan. 2, 2018)

(“Prelim. Decision Memo”). Commerce considers the PRC to be a nonmarket economy

(“NME”); thus, when calculating Trina’s dumping margin, Commerce determined the

normal value of Trina’s merchandise by using prices from a surrogate market

economy country to value factors utilized to produce the subject merchandise (“factors

of production” or “FOPs”).4 See Section 773(c)(4) of the Tariff Act of 1930, as amended,


Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled Into Modules, From
the [PRC], 83 Fed. Reg. 1,018 (Dep’t Commerce Jan. 9, 2018) (prelim. results of [ADD]
admin. review and prelim. determination of no shipments; 2015–2016) (“Prelim.
Results”) and accompanying Issues and Decisions Memo. for the [Prelim. Results] at
5–6, A-570-979, PD 363, bar code 3657733-01 (Jan. 2, 2018) (citing Letter of
Withdrawal at 1–2, PD 133, bar code 3567268-01 (May 1, 2017)); see also 19 C.F.R.
§ 351.213(d)(1) (2017).
 On November 9, 2018, Defendant submitted indices to the public and confidential


administrative records underlying Commerce’s final determination. These indices
are located on the docket at ECF Nos. 36-4 and 36-2–3, respectively. All further
references in this opinion to administrative record documents are identified by the
numbers assigned by Commerce in those indices and preceded by “PD” and “CD” to
denote public or confidential documents.
4The term “nonmarket economy country” means any foreign country that Commerce
determines “does not operate on market principles of cost or pricing structures, so

                                                                    (footnote continued)
       Case 1:18-cv-00176-CRK Document 90        Filed 05/21/20   Page 6 of 32



Consol. Court No. 18-00176                                                    Page 6
PUBLIC VERSION

19 U.S.C. § 1677b(c)(4) (2012).5 Commerce chose Thailand as the primary surrogate

country. See Prelim. Decision Memo at 14–17.

       For the Prelim. Results, when calculating Trina’s dumping margin, Commerce

declined to increase Trina’s U.S. Price to account for the 5.46 percent ad valorem

countervailing duty (“CVD”) rate it imposed, based on facts available with an adverse

inference, on the subject merchandise in the most recent review of the companion

CVD order (“companion CVD review”). See Prelim. Decision Memo at 30; see also

Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled Into Modules, From

the [PRC], 82 Fed. Reg. 32,678 (Dep’t Commerce July 17, 2017) (final results of [CVD]

admin. review, and partial rescission of [CVD] admin. review; 2014) (“3rd CVD AR”)

and accompanying Issues and Decisions Memo. for [3rd CVD AR] at Cmts. 1–2, C-570-

980,           (July           10,            2017),           available           at

https://enforcement.trade.gov/frn/summary/prc/2017-14957-1.pdf (last visited Apr.

30, 2020) (“3rd CVD AR IDM”).6 When calculating Trina’s ocean freight expenses,



that sales of merchandise in such country do not reflect the fair value of the
merchandise.” 19 U.S.C. § 1677(18)(A). In such cases, Commerce must “determine the
normal value of the subject merchandise on the basis of the value of the factors of
production utilized in producing the merchandise . . . [together with other costs and
expenses].” Id. § 1677b(c)(1).
5 Further citations to the Tariff Act of 1930, as amended, are to the relevant
provisions of Title 19 of the U.S. Code, 2012 edition.
6 In the companion CVD review, Commerce based the 5.46 percent CVD rate on a
total facts available with an adverse inference finding that the Ex-Im Bank of China’s
Export Buyer’s Credit Program (“Credit Program”) was a countervailable subsidy.
See Final Decision Memo at 19–20; see also 3rd CVD AR IDM at Cmts. 1–2.
         Case 1:18-cv-00176-CRK Document 90      Filed 05/21/20   Page 7 of 32



Consol. Court No. 18-00176                                                   Page 7
PUBLIC VERSION

Commerce relied on international freight rates from Maersk, a transportation and

logistics company. See Prelim. Decision Memo at 25–26. When calculating Trina’s

selling, general and administrative (“SG&A”) expenses, overhead, and profit,

Commerce found that financial statements from three Thai companies—Hana

Microelectronics Public Co., Ltd., KCE Electronics Public Company Limited (“KCE”),

and Styromatic (Thailand) Co., Ltd. (“Styromatic”)—constituted the best available

information for deriving surrogate financial ratios. See Prelim. Decision Memo at

26–27.    Finally, although Commerce chose Thailand as the primary surrogate

country, when valuing Trina’s liquid and compressed nitrogen (“nitrogen”) FOPs,

Commerce relied on Mexican import data—citing concerns that the Thai import data

“may not correctly reflect the actual broad market average price for nitrogen in

Thailand[.]” Prelim. Surrogate Value Memo. [for 2015–2016 ADD Admin. Review] at

4, PD 364, bar code 3658331-01 (Jan. 2, 2018) (“Prelim. SV Memo”); see also Prelim.

Decision Memo at 24 (citing Prelim. SV Memo).

      On July 27, 2018, after receiving comments from interested parties, Commerce

published its Final Results. See Final Results, 83 Fed. Reg. at 35,616. For the Final

Results, as in the Prelim. Results, Commerce declined to increase Trina’s U.S. Price

to account for the 5.46 percent CVD rate from the companion CVD review. See

Prelim. Decision Memo at 30; Final Decision Memo at 17–20; 3rd CVD AR IDM at

Cmts. 1–2. Commerce declined Trina’s request to rely on data from Xeneta AS

(“Xeneta”), a market research firm in logistics, and continued to rely on Maersk data
        Case 1:18-cv-00176-CRK Document 90            Filed 05/21/20   Page 8 of 32



Consol. Court No. 18-00176                                                            Page 8
PUBLIC VERSION

to calculate freight expenses. See Final Decision Memo at 27–32; see also [Trina’s]

Surrogate Value Freight Submission at Exs. 1–3, CD 186, bar code 3594073-01 (July

17, 2017) (“Xeneta Freight Data”). Commerce also declined Trina’s request to exclude

Thai import data with zero quantities when calculating its dumping margin. See

Final Decision Memo at 20–22.            To derive Trina’s surrogate financial ratios,

Commerce chose statements from Styromatic and KCE, see Final Decision Memo at

39–49, specifically relying on the unconsolidated version of KCE’s statements. See

Final Decision Memo at 48. Finally, when valuing Trina’s nitrogen FOPs, Commerce

continued to use Mexican import data. See Final Decision Memo at 32–38.

                  JURISDICTION AND STANDARD OF REVIEW

       The court has jurisdiction pursuant to 19 U.S.C. § 1516a(a)(2)(B)(iii) and 28

U.S.C. § 1581(c) (2012), which grant the Court authority to review actions contesting

the final determination in an administrative review of an ADD order. The court will

uphold Commerce’s determination unless it is “unsupported by substantial evidence

on    the   record,    or   otherwise   not   in   accordance   with   law[.]”   19   U.S.C.

§ 1516a(b)(1)(B)(i).

                                        DISCUSSION

I.    Adjusting Trina’s Net U.S. Price

       Trina challenges Commerce’s refusal to increase its U.S. Price by the CVD

imposed on the subject merchandise in the companion CVD review. See Trina’s Br.

at 4–9. Defendant counters that Commerce is not required to increase the U.S. Price
       Case 1:18-cv-00176-CRK Document 90         Filed 05/21/20   Page 9 of 32



Consol. Court No. 18-00176                                                     Page 9
PUBLIC VERSION

because the CVD in the companion CVD review was not based on an affirmative

finding that the Ex-Im Bank of China’s Export Buyer’s Credit Program (“Credit

Program”) was an export subsidy. See Def.’s Resp. Mot. J. [Agency] R. at 8–10, Sept.

10, 2019, ECF No. 55 (“Def.’s Br.”). SolarWorld adds that intervening changes to the

Credit Program have rendered inapposite Commerce’s previous findings that the

program is a countervailable export subsidy. See Def.-Intervenor [SolarWorld’s]

Resp. Mots. J. Agency R. at 8–10, Sept. 18, 2019, ECF No. 59 (“Def.-Intervenor’s Br.”).

For the following reasons, Commerce’s refusal to increase Trina’s U.S. Price is

contrary to law.

      When reviewing an ADD order, Commerce determines antidumping duties

owed on subject imports by calculating the amount by which the normal value of the

merchandise exceeds its U.S. Price. See 19 U.S.C. §§ 1673, 1675(a)(2)(A), (C); see also

id. § 1677(35). The normal value represents the price of the subject merchandise in

the exporting country, see id. § 1677b, and the U.S. Price represents the price at

which the subject merchandise is sold in the United States.          See id. § 1677a.

However, where the subject merchandise is also covered by a CVD order, Commerce

is required to increase the U.S. Price by the amount of any CVD imposed on the

merchandise to offset an export subsidy. Id. § 1677a(c)(1)(C).7


7 When adjusting antidumping margins to account for countervailed export subsidies,

Commerce relies on export subsidy rates found in the most recently completed

                                                                   (footnote continued)
      Case 1:18-cv-00176-CRK Document 90           Filed 05/21/20   Page 10 of 32



Consol. Court No. 18-00176                                                      Page 10
PUBLIC VERSION

      To impose a CVD, Commerce must find that an exporter benefited from a

countervailable subsidy. See 19 U.S.C. §§ 1671(a)(1), 1677(5)(B). A “countervailable

subsidy” is a financial contribution, price support, or funding mechanism, provided

by the government of a country, or any public entity within the territory of the

country, that confers a benefit to its recipient. Id. § 1677(5)(B). The subsidy must

also be “specific”, meaning it is an (i) import substitution subsidy, (ii) export subsidy,

or (iii) domestic subsidy that is specific, in law or fact, to an enterprise or industry

within the jurisdiction of the authority providing it. Id. § 1677(5)(A); see also id.

§ 1677(5A)(A)–(D).8 Thus, to impose a CVD, Commerce must find that an exporter


segment of the companion CVD proceeding. See Crystalline Silicon Photovoltaic
Cells, Whether or Not Assembled Into Modules, From [PRC], 80 Fed. Reg. 40,998
(Dep’t Commerce July 14, 2015) (final results of [add] admin. review and final
determination of no shipments; 2012-2013) (“Solar Cells from China”) and
accompanying Issues and Decisions Memo. for the [Solar Cells from China] at Cmt.
28,               A-570-979,                 (July 7, 2015),   available       at
https://enforcement.trade.gov/frn/summary/prc/2015-17238-1.pdf (last visited Apr.
30, 2020) (citations omitted).
8 In general, a subsidy is countervailable if it “is specific as described in paragraph
(5A).” 19 U.S.C. § 1677(5)(A). According to paragraph (5A), “[a] subsidy is specific if
it is an export subsidy described in subparagraph (B) or an import substitution
subsidy described in subparagraph (C), or if it is determined to be specific pursuant
to subparagraph (D).” 19 U.S.C. § 1677(5A)(A). The statute provides the following
definitions for such subsidies:
      (B) Export subsidy
      An export subsidy is a subsidy that is, in law or in fact, contingent upon
      export performance, alone or as 1 of 2 or more conditions.
      (C) Import substitution subsidy


                                                                    (footnote continued)
      Case 1:18-cv-00176-CRK Document 90          Filed 05/21/20   Page 11 of 32



Consol. Court No. 18-00176                                                     Page 11
PUBLIC VERSION

both benefited from a subsidy and that the subsidy was specific. See 19 U.S.C.

§§ 1671(a)(1), 1677(5). An export subsidy is per se specific, see id. § 1677(5A), and is

defined as “a subsidy that is, in law or in fact, contingent upon export performance,

alone or as 1 of 2 or more conditions.” Id. § 1677(5A)(B).

      When determining specificity, or any statutory element for imposing a CVD,

Commerce necessarily determines facts before deciding whether to impose an adverse

inference. Subject to 19 U.S.C. § 1677m(d), Commerce shall use facts otherwise

available to reach its final determination when “necessary information is not

available on the record”; as well as when a party “withholds information that has

been requested by [Commerce],” fails to provide the information timely or in the

manner requested, “significantly impedes a proceeding,” or provides information

Commerce is unable to verify. 19 U.S.C. § 1677e(a). Thereafter, under certain

circumstances, such as a party’s failure to comply to the best of its ability with a

request for information, Commerce may “use an inference that is adverse to the

interests of that party in selecting from among the facts otherwise available.” 19




           An import substitution subsidy is a subsidy that is contingent upon the
           use of domestic goods over imported goods, alone or as 1 of 2 or more
           conditions.
      (D) Domestic subsidy
      In determining whether a subsidy (other than a subsidy described in
      subparagraph (B) or (C)) is a specific subsidy, in law or in fact, to an
      enterprise or industry within the jurisdiction of the authority providing
      the subsidy[.]
      Case 1:18-cv-00176-CRK Document 90         Filed 05/21/20   Page 12 of 32



Consol. Court No. 18-00176                                                   Page 12
PUBLIC VERSION

U.S.C. § 1677e(b)(1)(A).     Commerce and parties generally refer to this two-step

process by the shorthand “AFA” or “adverse facts available.” Employing AFA “does

not obviate the need for Commerce to affirmatively find that the elements of the

statute [it is applying] have been satisfied.” See Guizhou Tyre Co. v. United States,

43 CIT __, 415 F. Supp. 3d 1335, 1342 (2019) (quoting Changzhou Trina Solar Energy

Co. v. United States, 43 CIT __, 359 F. Supp. 3d 1329, 1338 (2019) (“Changzhou”)).

Accordingly, when Commerce imposes a CVD based on AFA, it still finds facts that

establish the benefit conferred and specificity of the subsidy. See 19 U.S.C. §§ 1671,

1677(5), (5A).

      Here, Commerce declines to increase Trina’s U.S. Price by the CVD it imposed

on the subject merchandise when countervailing the Credit Program in the most

recent review of the companion CVD order.          Final Decision Memo at 19–20.

Commerce explains that it does not increase Trina’s U.S. Price because it did not

determine that the Credit Program was an export subsidy in the companion CVD

review. Id.      Rather, Commerce contends that it employed AFA to countervail the

Credit Program.      Id.   Commerce implies that, because it relied on AFA in the

companion CVD review, it could have countervailed the Credit Program without

determining whether the program was an export subsidy. See id.

      Commerce’s refusal to increase Trina’s U.S. Price is contrary to law because

record evidence demonstrates that Commerce understood the Credit Program to be

specific because it is an export subsidy, and it necessarily found the program to be
      Case 1:18-cv-00176-CRK Document 90          Filed 05/21/20   Page 13 of 32



Consol. Court No. 18-00176                                                     Page 13
PUBLIC VERSION

specific as an export subsidy in the companion CVD review. See 19 U.S.C. §§ 1671,

1677(5), (5A); 3rd CVD AR IDM at Cmt. 1; see also Changzhou, 43 CIT at __, 359 F.

Supp. 3d at 1338–39; 19 U.S.C. § 1677e. To find the Credit Program “specific” based

on AFA, the statute requires Commerce to draw the adverse inferences from facts

available on the record. See 19 U.S.C. § 1677e(a), (b). In this case Commerce

confronted whether the program was either an (i) import substitution subsidy, (ii)

export subsidy, or, (iii) a domestic subsidy that is specific. See 19 U.S.C. §§ 1677e(a),

(b), 1677(5A); see also 19 U.S.C. 1516a(b)(1)(B)(i). The only information about the

Credit Program available to Commerce when employing AFA demonstrates that,

between an import substitution subsidy, an export subsidy, and a domestic subsidy,

Commerce necessarily found the program was specific because it is an export

subsidy.9

      For instance, to calculate the AFA rate in the companion CVD review,

Commerce relied on a description of the Credit Program that could only indicate the

program is an export subsidy. Namely, Commerce used the Government of China’s

description that the Ex-Im Bank’s “Credit Program provides loan support through

export buyer’s credits” to find the Credit Program comparable to another lending




9   Commerce can derive an adverse inference from potential sources including
information contained in the petition, a final determination in the investigation, any
previous review under 19 U.S.C. § 1675 or determination under 19 U.S.C.
§ 1675b, or any other information placed on the record.               See 19 U.S.C.
§ 1677e(b)(2)(A)–(D).
      Case 1:18-cv-00176-CRK Document 90          Filed 05/21/20   Page 14 of 32



Consol. Court No. 18-00176                                                   Page 14
PUBLIC VERSION

program for purposes of selecting the AFA CVD rate. 3rd CVD AR IDM at Cmt. 2.

Between an import substitution subsidy, an export subsidy, and a domestic subsidy,

a program that provides loan support through export buyer’s credits can only be

understood to be “a subsidy that is . . . contingent upon export performance.” 19

U.S.C. § 1677(5A)(B) (defining export subsidy).

      Similarly, in the CVD investigation underlying the companion CVD order, as

well as a separate CVD investigation into solar panels from the PRC, Commerce

described the Credit Program as an export subsidy.            In both investigations,

Commerce determined that the Ex-Im Bank of China uses the Credit Program “to

provide[ ] loans at preferential rates for the purchase of exported goods from the

PRC.” Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled Into

Modules, From the [PRC], 77 Fed. Reg. 63,788 (Dep’t Commerce Oct. 17, 2012) (final

affirmative [CVD] determination and final affirmative critical circumstances

determination) (“CVD Investigation Final”) and accompanying Issues and Decisions

Memo. for [CVD Investigation Final] at 20, C-570-980, (Oct. 9, 2012), available at

https://enforcement.trade.gov/frn/summary/prc/2012-25564-1.pdf (last visited Apr.

30, 2020) (“CVD Investigation IDM”); [CVD] Investigation of Certain Crystalline

Silicon Photovoltaic Products From the [PRC], 79 Fed. Reg. 76,962 (Dep’t Commerce

Dec. 23, 2014) (final affirmative [CVD] determination) (“Solar Panels from China

Investigation”) and accompanying Issues & Decision Mem. for the Final

Determination in the [CVD] Investigation of Certain Crystalline Silicon Photovoltaic
       Case 1:18-cv-00176-CRK Document 90       Filed 05/21/20   Page 15 of 32



Consol. Court No. 18-00176                                                  Page 15
PUBLIC VERSION

Products from the [PRC] at 30, C-570-011, (Dec. 15, 2014) available at

https://enforcement.trade.gov/frn/summary/prc/2014-30071-1.pdf (last visited Apr.

30, 2020) (“Solar Panels from China Investigation IDM”).10 Thus, for purposes of this

review, and lacking an apparent explanation from Commerce in the companion CVD

review as to the basis for its AFA determination that the Credit Program was

“specific”,11 the court must infer that Commerce found the Credit Program to be

“specific” in the companion CVD review because it found the program to be an export

subsidy. 19 U.S.C. § 1677(5A)(B) (defining export subsidy); see also 3rd CVD AR IDM

at Cmt. 2; CVD Investigation IDM at 20; Solar Panels from China Investigation IDM

at 30. Consequentially, Commerce’s refusal to increase the U.S. Price is contrary to

law.

       Defendant argues that Commerce’s refusal to increase Trina’s U.S. Price is

consistent with agency precedent and Commerce’s need to have confidence that any

adjustment made under 19 U.S.C. § 1677a(c)(1)(C) relates solely to export subsidies.

See Def.’s Br. at 9 (citing Circular Welded Carbon-Quality Steel Pipe from Pakistan,


10 In Solar Panels from China Investigation, Commerce determined that it could not

verify reported “non-use” of the export buyer’s credits and predicated its finding of
“use” based on AFA. See Solar Panels from China Investigation IDM at 30. However,
Commerce still determined that the Credit Program “provides loans at preferential
rates for the purchase of exported goods from the PRC.” Solar Panels from China
Investigation IDM at 30.
11Commerce’s determination to countervail the Credit Program based on AFA was
challenged and remanded on grounds not directly relevant to this dispute. See
Changzhou Trina Solar Energy Co. v. United States, 42 CIT __, 352 F. Supp. 3d 1316,
1325–27 (2018).
       Case 1:18-cv-00176-CRK Document 90        Filed 05/21/20   Page 16 of 32



Consol. Court No. 18-00176                                                    Page 16
PUBLIC VERSION

81 Fed. Reg. 36,867 (Dep’t Commerce June 8, 2016) (affirmative prelim.

determination of sales at less than fair value and postponement of final

determination and ext. of provisional measures) (“CWP from Pakistan”) and

accompanying Prelim. Decision Memo for [CWP from Pakistan] at 13, A-535-903,

(May                31,               2016),                available               at

https://enforcement.trade.gov/frn/summary/pakistan/2016-13481-1.pdf (last visited

Apr. 30, 2020) (unchanged in final determination) (“CWP from Pakistan IDM”)); see

also Oral Arg. at 00:21:46–00:24:06, Mar. 11, 2020, ECF No. 82 (“Oral Arg.”). The

statutory adjustment prevents a double remedy and unless the countervailed

program is an export subsidy, there may be no double remedy warranting an

adjustment.12 Commerce suggests that agency precedent, as exemplified by CWP




12 Domestic subsidies presumably affect both normal value and U.S. Price and

therefore should not affect the dumping margin. See e.g., GPX Int’l Tire Corp. v.
United States, 666 F.3d 732, 735 n.2 (Fed. Cir. 2011) (“[The] adjustment [to U.S. Price
to account for countervailing duties based on export subsidies] is not made for
countervailing duties based on domestic subsidies presumably because these
subsidies are already reflected in the normal value.”) (“GPX Int’l Tire Corp.”),
superseded in part by statute as recognized in 678 F.3d 1308 (Fed. Cir. 2012); Low
Enriched Uranium From France, 69 Fed. Reg. 46,501,46,506 (Dep’t Commerce Aug.
3,2004) (notice of final results of [ADD] admin. review) (“Low Enriched Uranium
From France”). Export subsidies benefit only exports, resulting in a lower U.S. Price
and a higher margin. This margin could be attributed to dumping or subsidization.
Where Commerce has already determined that the margin is attributed to
subsidization and imposes a CVD, Congress requires an adjustment to the U.S. Price
in a companion dumping proceeding to avoid the possibility of a double remedy that
exists with an export subsidy, and not a domestic subsidy. See 19 U.S.C. §
1677a(c)(1)(C); see also GPX Int’l Tire Corp., 666 F.3d at 735 n.2; Low Enriched
Uranium From France, 69 Fed. Reg. at 46,506.
      Case 1:18-cv-00176-CRK Document 90         Filed 05/21/20   Page 17 of 32



Consol. Court No. 18-00176                                                   Page 17
PUBLIC VERSION

from Pakistan, supports its position that where it imposes a CVD based on AFA it

will not consider that CVD as one made to offset an export subsidy for purposes of the

statutory adjustment. See Final Decision Memo at 19–20. However, putting to the

side whether Commerce’s practice in CWP from Pakistan is reasonable in that case,

the case is inapposite here. In the companion CVD investigation to that proceeding,

Commerce received allegations that some of the programs it would go on to

countervail based on AFA were export subsidies, CWP from Pakistan IDM at 13, but

did not assess the veracity of those allegations because all of the mandatory

respondents failed to cooperate. See id.; see also Circular Welded Carbon-Quality

Steel Pipe from Pakistan, 81 Fed. Reg. 20,619 (Dep’t Commerce Apr 8, 2016) (prelim.

affirmative [CVD] determination and alignment of final [CVD] determination with

final [ADD] determination) (“CWP from Pakistan CVD”) and accompanying Prelim.

Decision Memo for [CWP from Pakistan CVD] at 11–14, C-535-904, (Apr. 1, 2016),

available at https://enforcement.trade.gov/frn/summary/pakistan/2016-08147-1.pdf

(last visited Apr. 30, 2020) (“CWP from Pakistan CVD IDM”). In the companion CVD

review to this proceeding, as explained, Commerce had access to various record-based

findings that the Credit Program was an export subsidy.

      Defendant-Intervenor SolarWorld argues that, by the time of the companion

CVD review, there had been changes to the Credit Program that render Commerce’s

understanding of the program inapposite for purposes of applying an adjustment in

this proceeding. See Def.-Intervenor’s Br. at 9–10. Commerce does not reference
       Case 1:18-cv-00176-CRK Document 90        Filed 05/21/20   Page 18 of 32



Consol. Court No. 18-00176                                                   Page 18
PUBLIC VERSION

such changes in its explanation below. Instead, Commerce explains its refusal to

increase the U.S. Price by noting that it based its decision to countervail the Credit

Program in the companion CVD review on AFA. See Final Decision Memo at 19–20.

Further, even if the rationale that Defendant-Intervenor advances were reasonably

discernible from Commerce’s explanation, it would fail nonetheless. Although, in the

companion CVD review, Commerce did note changes to the Credit Program, see 3rd

CVD AR at Cmt. 1, Commerce’s discussion of those changes indicate that a lack of

record information left the agency uncertain about whether the respondents in that

proceeding used, or benefitted from, the program. See id. There is no indication that

the changes undermine Commerce’s understanding of whether the program is an

export subsidy. See id.    Defendant and Defendant-Intervenor SolarWorld do not

point to any instance where Commerce has described the Credit Program as anything

other than an export subsidy.      To the extent that Defendant and Defendant-

Intervenor SolarWorld argue that an AFA determination does not represent an

affirmative determination, Commerce’s reliance on AFA does not obviate the need to

render findings based on the record. See Changzhou, 43 CIT at __, 359 F. Supp. 3d

at 1339. For these reasons, Commerce’s determination is contrary to law.

II.   International Freight Expenses

       Trina challenges Commerce’s reliance on the Maersk data to calculate its

international freight expenses. See Trina’s Br. at 10–18. Defendant counters that

Commerce reasonably relied on the Maersk data because, in addition to satisfying
      Case 1:18-cv-00176-CRK Document 90          Filed 05/21/20   Page 19 of 32



Consol. Court No. 18-00176                                                        Page 19
PUBLIC VERSION

the agency’s selection criteria, the Maersk data is itemized, allowing Commerce to

remove handling charges.      See Def.’s Br. at 10–14.     For the following reasons,

Commerce’s reliance on the Maersk data is not supported by substantial evidence.

      In antidumping proceedings involving NMEs, Commerce generally determines

normal value of the subject merchandise by valuing FOPs and adding an amount for

profits and expenses. See 19 U.S.C. § 1677b(c)(1). Commerce values a respondent’s

FOPs and expenses using data from surrogate market economy countries that are:

“(A) at a level of economic development comparable to that of the nonmarket economy

country, and (B) significant producers of comparable merchandise.”           19 U.S.C.

§ 1677b(c)(4). To the extent possible, Commerce’s regulatory preference is to “value

all factors in a single surrogate country.” 19 C.F.R. § 351.408(c)(2) (2017).13

      When valuing a respondent’s FOPs and expenses, Commerce must use the

“best available information regarding the values of such factors in a market economy

country or countries considered to be appropriate by [Commerce].” See 19 U.S.C.

§ 1677b(c)(1). Commerce has broad discretion to decide what constitutes “the best

available information,” as the phrase is not statutorily defined. See QVD Food Co. v.

United States, 658 F.3d 1318, 1323 (Fed. Cir. 2011) (“QVD Food Co.”). However, the

agency must ground its selection in the overall purpose of the statute, which is to

calculate accurate dumping margins. See Rhone Poulenc, Inc. v. United States, 899



13 Further citations to Title 19 of the Code of Federal Regulations are to the 2017

edition.
       Case 1:18-cv-00176-CRK Document 90        Filed 05/21/20   Page 20 of 32



Consol. Court No. 18-00176                                                   Page 20
PUBLIC VERSION

F.2d 1185, 1191 (Fed. Cir. 1990) (“Rhone Poulenc, Inc.”); see also Parkdale Int’l. v.

United States, 475 F.3d 1375, 1380 (Fed. Cir. 2007) (“Parkdale Int’l”).

       Commerce selects the best available information by evaluating data sources

based on their: (1) specificity to the input; (2) tax and import duty exclusivity; (3)

contemporaneity with the period of review; (4) representativeness of a broad market

average; and (5) public availability. See Import Admin., U.S. Dep’t Commerce, Non-

Market Econ. Surrogate Country Selection Process, Policy Bulletin 04.1 (Mar. 1,

2004), available at https://enforcement.trade.gov/policy/bull04-1.html (last visited

Apr. 30, 2020); see also Prelim. Decision Memo at 21.

       Commerce acknowledges that both the Maersk and Xeneta datasets equally

satisfy its selection criteria of tax exclusivity, contemporaneity, and public

availability.   Final Decision Memo at 29–32.     Commerce acknowledges that the

“Xeneta rates appear to [capture] a broader average rate than Maersk rates[.]” Id. at

31. Nonetheless, Commerce chooses Maersk based upon the belief that only the

Maersk data allows the agency to remove U.S. handling charges and avoid double

counting those charges when calculating Trina’s net U.S. Price.14 See id.




14 Specifically, Commerce explains that:

       Trina reported U.S. brokerage and handling expense (i.e., the
       USBROKU variable) together with other U.S. movement expenses
       under the R_INLFWCU variable. Moreover, the record does not contain

                                                                  (footnote continued)
      Case 1:18-cv-00176-CRK Document 90          Filed 05/21/20   Page 21 of 32



Consol. Court No. 18-00176                                                     Page 21
PUBLIC VERSION

      Commerce must further explain or reconsider its choice of Maersk data

because record evidence contradicts Commerce’s observation that handling charges

can only be removed from the Maersk data. Record evidence indicates the Xeneta

data’s default settings can be—and indeed were—adjusted to exclude handling

charges. See Xeneta Freight Data at Exs. 1, 3. Exhibit 3 to the Xeneta Freight Data

depicts the filter “OTHC and DTHC excluded” as selected when the rates were

submitted. See Xeneta Freight Data at Ex. 3. Exhibit 1 to the Xeneta Freight data

indicates that “THC” stands for “terminal handling charges.” See id. at Ex. 1. Record

evidence contradicts Commerce’s rationale for relying on the Maersk data, therefore,

the court must remand the determination to Commerce for further explanation or

reconsideration.15



           the information to segregate U.S. brokerage and handling expense (i.e.,
           the USBROKU variable) from the other U.S. movement expenses
           reported in the R_INLFWCU variable. Because the Xeneta data
           includes U.S. handling expense and cannot be adjusted to remove this
           charge, and the U.S. brokerage and handling expense (i.e., the
           USBROKU variable) cannot be segregated from the other U.S.
           movement expenses reported in the R_INLFWCU variable, using the
           Xeneta rate would double count Trina’s handling charge when
           calculating net U.S. price.
Final Decision Memo at 31 (footnotes and citations omitted).
15 During oral argument, Defendant-Intervenor SolarWorld acknowledged that the
Xeneta data filter could be adjusted, but argued that there is no evidence Trina
actually provided the data to Commerce free of handling charges. See Oral Arg. At
00:37:00–00:38:16. The record evidence contradicts that argument, see Xeneta

                                                                   (footnote continued)
      Case 1:18-cv-00176-CRK Document 90        Filed 05/21/20   Page 22 of 32



Consol. Court No. 18-00176                                                  Page 22
PUBLIC VERSION

      Additionally, regarding specificity, Commerce reasons that “the Maersk rates

are for shipping electronic goods while the Xeneta data do not specify the products.”

Final Decision Memo at 31. Commerce explains that the Maersk rates “are for

shipping electronic goods, which would include solar panels, while the Xeneta rates

are not for shipping a particular type of product.” Id. at 30. However, Commerce

does not cite record evidence to support the assumption that shipping solar panels

requires special handling or containers, or incurs special charges, such that the

Maersk rates for electronics would be more specific than rates derived from the

Xeneta data. Indeed, the record indicates that both datasets provide information for

40 foot, high-cube, dry containers—the container used by Trina—and that solar

panels are loaded and moved on pallets.      See Trina’s Br. at 12; see also Trina’s

Verification at Ex. 18, CDs 428, 433, bar codes 3641644-01, 3641644-06 (Nov. 15,

2017). On remand, if Commerce continues to rely on Maersk data, it should further

explain or reconsider its determination that the Maersk data is more specific and its

resulting choice of the Maersk data.





Freight Data at Ex. 3, and furthermore, Commerce did not rely on this rationale
below. See Final Decision Memo at 30–31. This court cannot now consider
SolarWorld’s ex post facto rationalization of Commerce’s determination. See Sec. &
Exch. Comm’n v. Chenery Corp., 332 U.S. 194, 196 (1947).
        Case 1:18-cv-00176-CRK Document 90        Filed 05/21/20   Page 23 of 32



Consol. Court No. 18-00176                                                    Page 23
PUBLIC VERSION

III.   Inclusion of Zero Quantity Import Data

        Trina contests Commerce’s refusal to exclude Thai import data with zero

quantities when calculating surrogate values. See Trina’s Br. at 18–21. Defendant

maintains that Commerce’s use of zero quantity import data is reasonable because

record evidence indicates that using the data does not result in error. See Def.’s Br.

at 14–17. Commerce’s decision to include zero quantity import data is reasonable.

        Commerce maintains that Trina’s concerns about occurrences of zero quantity

values in the Thai import data are unfounded. See Final Decision Memo at 21–22.

Commerce explains that occurrences of zero quantities in the Thai import data result

from the fact that the Global Trade Atlas (“GTA”), the source of the import data,

reports data as whole numbers. Id. Commerce thus reasons that instances of zero

quantities do not indicate that the data is unreliable because the zeros are the result

of rounding. See id. Further, Commerce observes that including the zero quantities

would not distort its calculations because “[r]ounding has both upward and downward

effects[,]” resulting in an offsetting effect. Id. at 21. Trina counters that Commerce’s

offsetting rationale applies for all numbers that might be included in the data except

zero. See Trina’s Br. at 19–20. Trina submits that, unlike every other whole number,

there will never be an instance of rounding a quantity up to zero, as only a negative

quantity can be rounded up to zero. See id.

        Even if correct, Trina’s argument does not detract from Commerce’s

determination that the zero quantities in the Thai import data are the result of
      Case 1:18-cv-00176-CRK Document 90         Filed 05/21/20   Page 24 of 32



Consol. Court No. 18-00176                                                   Page 24
PUBLIC VERSION

rounding and the inclusion of those quantities does not render the data distorted. See

Final Decision Memo at 21–22. It is logical for Commerce to assume that a dataset

that reports quantities as whole numbers does so as a result of rounding, and that

the zero quantities are the result of quantities rounded down to zero.         See id.

Commerce adequately addresses arguments that would undermine this logical

assumption. For example, Commerce explains that if zero quantities were the result

of error, it would expect the same error to occur with respect to reported values—a

phenomenon that does not occur within the data. Final Decision Memo at 21. As

Commerce explains, Trina’s argument fails to affirmatively demonstrate that the zero

quantity values are the result of error, or that the inclusion of zero quantity values

significantly distorts the data. See id. Although Trina’s suggestion to remove the

zero quantities from the data might be a reasonable alternative, it does not

demonstrate that Commerce’s approach was unreasonable. See Trina’s Br. at 18–20.

Indeed, as Commerce notes, none of the parties challenge the reliability of the GTA

import data as a whole.      See Final Decision Memo at 21.        Thus, Commerce’s

determination to include zero quantity import data is reasonable.16





16   Trina contends that it is arithmetically incorrect to divide a number by zero. See
Trina’s Br. at 20. However, it is not clear that Commerce made such an attempt, and
therefore it is unclear how Trina’s contention undermines Commerce’s
determination.
       Case 1:18-cv-00176-CRK Document 90      Filed 05/21/20   Page 25 of 32



Consol. Court No. 18-00176                                                Page 25
PUBLIC VERSION

IV.   Surrogate Financial Ratios

       SolarWorld challenges Commerce’s reliance on KCE’s unconsolidated

statements to derive surrogate financial ratios when calculating Trina’s overhead,

SG&A expenses, and profit. See SolarWorld’s Br. at 7–12. SolarWorld argues that

KCE’s consolidated statements are a better representation of Trina’s structure and

experience because both KCE and Trina are multi-layer corporations with numerous

subsidiaries. See id. Defendant responds that Commerce’s choice is reasonable

because, unlike KCE’s unconsolidated statements, KCE’s consolidated statements

both reflect operations outside the surrogate country and capture the experience of

producers of noncomparable merchandise. See Def.’s Br. at 17–19. For the following

reasons, Commerce’s determination is supported by substantial evidence.

       In an ADD review involving an NME country, to value SG&A expenses, factory

overhead, and profit, Commerce uses “financial ratios derived from financial

statements of producers of comparable merchandise in the surrogate country.” Ad

Hoc Shrimp Trade Action Comm. v. United States, 618 F.3d 1316, 1319–20 (Fed. Cir.

2010) (citing Dorbest Ltd. v. United States, 604 F.3d 1363, 1368 (Fed. Cir. 2010)).

Commerce prefers to use non-proprietary information gathered from producers of

identical or comparable merchandise in the surrogate country.         19 C.F.R. §

351.408(c)(1), (4).

       When calculating Trina’s margin, Commerce used KCE’s unconsolidated

statements to derive surrogate financial ratios. See Final Decision Memo at 48–49.
      Case 1:18-cv-00176-CRK Document 90           Filed 05/21/20   Page 26 of 32



Consol. Court No. 18-00176                                                    Page 26
PUBLIC VERSION

Commerce explains there is no evidence that KCE’s unconsolidated statements

“reflect operations outside of Thailand.” Id. at 48. Commerce also observes that

there is no evidence that “KCE’s unconsolidated statements reflect production of non-

comparable merchandise[.]”       Id. (footnotes and citations omitted).    By contrast,

Commerce notes that KCE’s consolidated statements “include several subsidiaries

that are located outside of Thailand (i.e., Taiwan, Singapore, and United States), and

subsidiaries that do not produce comparable merchandise (i.e., laminates and

chemical solutions).”   Id.    (footnotes and citations omitted).   Given Commerce’s

regulatory preference for information gathered from producers of identical or

comparable merchandise in the surrogate country, see 19 C.F.R. § 351.408(c)(4),

Commerce’s determination is reasonable.

      SolarWorld     alleges    that,   contrary   to   Commerce     and   Defendant’s

representations, KCE’s consolidated statements do not include statements from

subsidiaries in Taiwan and the United States. See [SolarWorld’s] Reply Br. Supp.

Rule 56.2 Mot. J. Agency R. at 4–5, Oct. 30, 2019, ECF No. 70 (“SolarWorld’s Reply

Br.”) (citing to Letter to Commerce Pertaining to Surrogate Values Submission at Ex.

10, CD 170–85, PD 175–87, bar codes 3591341-01–16, 3591420-01–13 (July 10, 2017)

(“KCE Financial Statements”); see also Def.’s Br. at 18–19; Final Decision Memo at

48. SolarWorld avers that KCE’s Taiwanese and United States entities are listed as

associates, not subsidiaries, and that their activities would not be reflected in KCE’s

consolidated statements. See SolarWorld’s Reply Br. at 4–5; see also KCE Financial
      Case 1:18-cv-00176-CRK Document 90         Filed 05/21/20    Page 27 of 32



Consol. Court No. 18-00176                                                   Page 27
PUBLIC VERSION

Statements. The remaining Singaporean entity, SolarWorld explains, is a single

subsidiary that represents a very small fraction of KCE’s revenues. See SolarWorld’s

Reply Br. at 5.

      Notwithstanding SolarWorld’s claim, it is reasonably discernible that

Commerce found that KCE’s Taiwanese and United States entities reported business

activities that are reflected in KCE’s consolidated statements. See Final Decision

Memo at 48. Moreover, SolarWorld fails to persuade that Commerce’s determination

is unreasonable because the consolidated statements still include information from

producers of non-comparable merchandise. See Final Decision Memo 48–49.

      SolarWorld    argues   that   Commerce’s    justifications   for   using     KCE’s

unconsolidated statements contradict agency precedent. See SolarWorld’s Reply Br.

at 3–4 (citing Fujian Lianfu Forestry Co. v. United States, 33 CIT 1056, 1082–83, 638

F. Supp. 2d 1325, 1353 (2009) (“Fujian”); Qingdao Sea-Line Trading Co. v. United

States, 36 CIT 451, 467 (2012) (“Qingdao”)). SolarWorld cites Commerce’s tendency

to find that “that the greatest number of financial statements yields the most

representative data from the relevant manufacturing sector, and thus provides the

most accurate portrayal of the economic spectrum.” Id. (quoting Fujian, 33 CIT at

1082–83, 638 F. Supp. 2d at 1353). SolarWorld’s appeal to agency precedent is

unavailing because, as explained, Commerce found that KCE’s consolidated

statements contain information from producers of non-comparable merchandise. See

Final Decision Memo at 48. As Defendant points out, more data is only better if that
      Case 1:18-cv-00176-CRK Document 90          Filed 05/21/20   Page 28 of 32



Consol. Court No. 18-00176                                                    Page 28
PUBLIC VERSION

data has probative value. See Oral Arg. at 00:58:34–00:59:25, Mar. 11, 2020, ECF

No. 82 (“Oral Arg.”). Moreover, as Defendant also points out, SolarWorld’s argument

obscures the fact that Commerce did not rely solely on KCE’s unconsolidated

statements, but Styromatic’s statements as well. See Final Decision Memo at 43–44,

48–49; see also Oral Arg. at 00:58:34–00:59:25. SolarWorld fails to demonstrate that

Commerce’s reliance on the unconsolidated statements is unreasonable.17             See

Consolo. v. Fed. Mar. Comm’n, 383 U.S. 607, 620 (1966) (“the possibility of drawing

two inconsistent conclusions from the evidence does not prevent an administrative

agency’s finding from being supported by substantial evidence”); see also Daewoo

Elecs. Co. v. Int’l Union of Elec., Elec., Tech., Salaried & Mach. Workers, 6 F.3d 1511,

1520 (Fed. Cir. 1993) (explaining that the inquiry is whether the record reasonably

supports an agency’s decision, not whether some other reasonable inference exists).





17 SolarWorld also notes that Commerce’s analysis fails to account for the fact that

Trina also has subsidiaries outside of China. SolarWorld’s Br. at 11. Commerce
explains that it has a preference for not using consolidated statements when those
statements reflect operations outside of the surrogate country or production of non-
comparable merchandise. See Final Decision Memo at 48. From this statement it is
reasonably discernible that Commerce determined that KCE’s unconsolidated
statements would yield more reliable and accurate surrogate financial ratios than
would relying on statements that include information from entities outside of
Thailand, regardless of whether Trina had subsidiaries outside of China. See Final
Decision Memo 48–49. SolarWorld’s argument fails to demonstrate how Commerce’s
preference is unreasonable.
      Case 1:18-cv-00176-CRK Document 90        Filed 05/21/20   Page 29 of 32



Consol. Court No. 18-00176                                                  Page 29
PUBLIC VERSION

V.   Valuing Trina’s Nitrogen Input Using Mexican Import Statistics

      SolarWorld challenges Commerce’s decision to value Trina’s nitrogen input

using Mexican import data. See SolarWorld’s Br. at 12–18. SolarWorld argues that

Commerce’s determination that the Thai import data for nitrogen is unreliable is

unsupported, and that Commerce’s departure from the primary surrogate country is

contrary to agency practice. See id. Defendant contends that Commerce reasonably

determines that the two sources of Thai import data for nitrogen are unreliable

because they contradict each other, and Commerce’s reliance on Mexican import data

under such circumstances is consistent with established agency precedent. See Def.’s

Br. at 19–21. For the following reasons, Commerce’s determination to value Trina’s

nitrogen FOPs is reasonable.

      As explained, in antidumping proceedings involving NMEs, Commerce

determines normal value based on the FOPs used to produce the subject merchandise,

with an amount added for profits and expenses. See 19 U.S.C. § 1677b(c)(1). When

valuing a respondent’s FOPs, Commerce has discretion to choose what constitutes

the best available information on the record for purposes of satisfying its statutory

mandate to calculate accurate dumping margins. See QVD Food Co., 658 F.3d at

1323; Rhone Poulench, Inc., 899 F.2d at 1191; Parkdale Int’l., 475 F.3d at 1380.

Commerce normally relies on the primary surrogate country to calculate all surrogate

values. 19 C.F.R. § 351.408(c)(2). Nonetheless, Commerce will resort to a secondary

surrogate country when data from the primary surrogate country is unreliable. See
      Case 1:18-cv-00176-CRK Document 90          Filed 05/21/20   Page 30 of 32



Consol. Court No. 18-00176                                                    Page 30
PUBLIC VERSION

e.g., Sodium Hexametaphosphate From the People’s Republic of China: Final Results

of Antidumping Duty Administrative Review, 77 Fed. Reg. 59375 (Dep’t Commerce

Sept. 27, 2012) (final results of [ADD] admin. review) and accompanying Issues and

Decision Memorandum for the Final Results of the Second Administrative Review of

Sodium Hexametaphosphate from the [PRC], A-570-908, at 4 & n.15 (Sept. 19, 2012),

available at http://enforcement.trade.gov/frn/summary/prc/2012-23832-1.pdf (last

visited Apr. 30, 2020); see also Antidumping Duties; Countervailing Duties, 62 Fed.

Reg. 27,296, 27,366–67 (Dep’t Commerce May 19, 1997).

      Commerce relies on Mexican import data, rather than Thai import data, to

value Trina’s nitrogen FOPs. See Final Decision Memo at 34–35. Commerce explains

that it did not use the Thai import data “because the two Thai sources [it] considered

for valuing nitrogen present significantly dissimilar prices,” thus “rais[ing] questions

as to which Thai data [source] on the record, namely the [GTA] Thai import data or

the GasWorld Thailand data, reflect the actual broad market average price of

nitrogen in Thailand.” See Final Decision Memo at 35.18 Commerce reasonably

questions the reliability of the Thai import data because such divergent sources

logically suggest that at least one source cannot be correct. Commerce’s concern is

not that the data is unreliable because it is aberrational as SolarWorld suggests. See



18 Commerce contrasts the GTA Thai average unit value for nitrogen, which is “$27.10

per kilogram,” with the GasWorld Thai domestic prices for nitrogen, which are “$0.14
per kilogram (i.e., liquid nitrogen) and $0.05 per kilogram (i.e., nitrogen gas).” Final
Decision Memo at 35.
      Case 1:18-cv-00176-CRK Document 90          Filed 05/21/20   Page 31 of 32



Consol. Court No. 18-00176                                                   Page 31
PUBLIC VERSION

SolarWorld’s Br. at 12–18. Rather, Commerce found that the two sources of Thai

import data undermine each other. Id.

      SolarWorld maintains that Commerce failed to demonstrate that the

GasWorld Thai import data is a reliable benchmark against which to measure the

GTA Thai import data. See SolarWorld’s Reply Br. at 10. Commerce explains that it

did not use the GasWorld data as a benchmark to determine that the GTA data was

aberrant. See Final Decision Memo at 35. Rather, it found that the two sources of

Thai data contradict each other, and are therefore, unreliable. See id. Similarly,

SolarWorld’s contentions regarding Commerce’s deviation from agency precedent

miss the mark, see SolarWorld’s Br. at 12–16, because they speak to Commerce’s

methodology for determining whether data is aberrational, not whether it is reliable.

Commerce’s decision is supported by substantial evidence.

                                   CONCLUSION

      For the foregoing reasons, it is

      ORDERED that Commerce’s final determination is remanded for further

explanation or reconsideration consistent with this opinion; and it is further

      ORDERED that Commerce shall file its remand redetermination with the

court within 90 days of this date; and it is further

      ORDERED that the parties shall have 30 days thereafter to file comments on

the remand redetermination; and it is further
      Case 1:18-cv-00176-CRK Document 90          Filed 05/21/20   Page 32 of 32



Consol. Court No. 18-00176                                                   Page 32
PUBLIC VERSION

      ORDERED that the parties shall have 30 days thereafter to file their replies

to comments on the remand redetermination; and it is further

      ORDERED that the parties shall have 14 days thereafter to file the Joint

Appendix; and it is further

      ORDERED that Commerce shall file the administrative record within 14 days

of the date of filing of its remand redetermination.



                                                /s/ Claire R. Kelly
                                               Claire R. Kelly, Judge



Dated:       May 13, 2020
             New York, New York
